                        Case: 1:20-cv-06006 Document #: 1-32 Filed: 10/08/20 Page 1 of 2 PageID
                                          01744                                                 #:149
                                                                                            01753
AB8919288

                                                                              SUSANA A. MENDOZA
                                                                           COMPTROLLER - ST ATE OF ILLINOIS                                                                 II
ERVIN RAYMOND N
                                                                                                                                                                             I
                                                                      Agency    *               HEALTHCARE            &   FAMILY SERVICES
331 SPRINGSIDE LN                                                     Warrant    Number         AB8919288
BUFFALO GROVE IL 60089-1650                                           Warrant    Amount         $1,077 . 60
                                                                      Warrant    Date           05-15-2019
Vendor Number            *********            A                       Voucher    Number         PV478904626323


. Payment Description: CHI LO SUPPORT COMMERCIAL REFUND VO UCHER
                                 PLEASE DISREGARD THE PHONE NUMBER ON THE WARRA NT
                                 REFER ALL INQUIRES TO 1-800-447-4278




              Invoice Number                                                             Customer ID




                                 DO YOU NEED HELP OR HAVE QUESTIONS ABOUT THIS PAYMENT?
     For questions regarding this payment, please contact the Vouchering Agency at the number listed below:

      HEALTHCARE & FAMILY SERVICES 217-782-5565
                                             Payment of interest may be available if the State fails to comply
                                                 with the Illinois Prompt Payment Act (30 ILCS 540/1).
                                                                            www.illinoiscomptroller.gov/ contact




                                                                                                                                                                                    . . ■I
     AB8919288                                           DRA WN
                                                                 1
                                                                     BY       SUSANA A. MENDOZA                                         COMPTROLLER70-21 B6
     RE FER TO THIS NUMBER                                                bN THE TREASURER OF THE ST A TE OF ILLINOIS                                 711



 PAY THIS AMOUNT:              One. Thotua.nd Se.venty-Se.ven**************************60/ 100                                                                $********1077.60
                                                                                                                                                              VOID AFTER TWELVE MONTHS




                           DAT E ISSUE D :     05-15-2019
 TO THE OR D ER OF:
                                    ERVIN RAYMOND N                                                                                AB8919288
                                   331 SPRINGSIDE LN
                                   BUFFALO GROVE IL 60089-1650

         tiZl~EGIS~ ~
               Micha el Frer ichs, Tre a surev . f / Illino is
                                                                                    Th is document has a co lored background
                                                                                    and cont a ins an ar tifi cial wa termark on
                                                                                    the revers e s ide.




                                                     11• D   • 211• I: D ? • • 2 • 8 b b I:                  11• 8   g • g 28 8 11•
                                                                                                     Case: 1:20-cv-06006 Document #: 1-32 Filed: 10/08/20 Page 2 of 2 PageID #:150




>   l'   •         "~ •   ~   •&.        ,   J   "- • '-.- >'   .., • ..,_ ,I -.   f ., '   I .. '   '   / •'-   .. ' •·   ., •   >•   ~




             SUSANA A. MENDOZA
             STATE OF ILLINOIS • COMPTROLLER
             325 WEST ADAMS STREET                                                                                                                                                               ocn
                                                                                                                                                                                                 wen
                                                                                                                                                                                                                                         .·~
                                                                                                                                                                                                                                         IA . . ' ii9_
                                                                                                                                                                                                                                        JJI rr,JF Y 81. lV\/F :::,~




         •
             SPRINGFIELD, ILLINOIS 62704, 1871                                                                                                                                                   ,_ <t                                  US.POSTAGE
                                                                                                                                                                                                 ex: ..J
                                                                                                                                                                                                 oU
                                                                                                                                                                                                 u,1-
                                                                                                                                                                                                 wcn              ~~ltt::;; ZIP 62704
                                                                                                                                                                                                                                       ~.R~6~~!
                                                                                                                                                                                                                   ·~ . ~      001715
                                                                                                                                                                                                                     ·          a·
                                    tm11l~!m111w!l l!ml! !l:'.:lti il !~?ira~l~~,il lfi~l ~imi1~~~~~*rff f
                                                                                                                                                                                                                                       21 3006014

                                                                                                                                                                                                  i~

                                    1lijm!!t,,Jmij
                                        l l!l l~1rll l.,im15Jl!!
                                                       !j 1~::\l__,~5m51illl
                                                                   1ilil l l~,,5!5!5151!l!l,,
                                                                               lml ~~~l5l/l8l1ml,,
                                                                                              ~!l!!l~gmm~~,,miim~Lgmill!!,,mm
                                                                                                     il~!~l;~8ll~~;l~ml;l l!l ~~I


                                                                                                                                           c.iEiF Eissa   E~ooEiS3   111· 11 •11' I·, 11 11 1•111H111I 11• II• 1h' l• fl 11111 11 ,1,. •II,,, 111,1
